UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2011 Commission File Number: 000-27572 LUMENIS LTD. (Translation of registrant's name into English) Yokneam Industrial Park, P.O. Box240, Yokneam 20692, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Annexed as Exhibit99.1 hereto and incorporated herein by reference is a copy of the Registrant's press release dated March30, 2011 entitled “Lumenis Ltd. Reports Full Year 2010 Financial Results - A year of Profitable Growth and Positive Cash Flow”, including tables thereto. Exhibit Exhibit 99.1 Registrant's press release dated March30, 2011 entitled “Lumenis Ltd. Reports Full Year 2010 Financial Results - A year of Profitable Growth and Positive Cash Flow”, including tables thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lumenis Ltd. Date: March 31, 2011 By: /s/ William Weisel Name: William Weisel Title:Vice President, General Counsel & Corporate Secretary
